—Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Brennan,. J.), dated January 29, 1985, as granted that branch of defendant’s omnibus motion which was to dismiss the indictment, with leave to re-present the case to another Grand Jury.
Order reversed insofar as appealed from, on the law, that branch of defendant’s omnibus motion which was to dismiss the indictment denied, and matter remitted to the Supreme Court, Queens County, for further proceedings including the determination of the remaining branches of defendant’s omnibus motion.
The evidence before the Grand Jury, including the nature, contents, and particular location of the defendant’s personal documents which were found in the apartment, established a prima facie case that defendant unlawfully possessed the requisite amount of drugs and the firearm as charged in the indictment (CPL 190.65 [1]; 70.10; People v Mayo, 36 NY2d 1002, 1004; People v Robertson, 61 AD2d 600, affd 48 NY2d 993). Lazer, J. P., Mangano, Brown and Hooper, JJ., concur.